* Rehearing denied Jan. 7, 1935.
In this matter, submitted to this court without brief or oral argument on behalf of either party and without appearance of counsel on behalf of the appellant, the plaintiff and appellee, Jacques Rosenthal, obtained a judgment below for $718.50 with interest and attorney's fees as the amount due on a certain promissory note, given as the balance of the purchase price of a "leaf of Mayence, Fust  Schoeffer, 1458 Canon Missae." The judgment recognized a vendor's lien and privilege on the "Mayence, Fust  Schoeffer, 1458 Canon Missae," in the possession of the defendant, and ordered it sold and the proceeds paid over to petitioner.
The defendant filed an answer in which it is averred that the plaintiff received the note under an agreement which was violated. On the trial of the case, however, no effort was made to prove the agreement and no testimony or other evidence offered on behalf of defendant.
The case seems to us to be one in which no serious defense was made, and the conclusion is inescapable that the appeal to this court was frivolous. In view of the motion of counsel for appellee for 10 per cent. damages for frivolous appeal, the judgment will be amended to include the damages asked for.
For the reasons assigned it is ordered that the judgment appealed from be and it is amended by allowing 10 per cent, additional as damages for frivolous appeal, and as thus amended it is affirmed.
Amended and affirmed.